
	

114 HR 5307 IH: Title IX Clarification Act of 2016
U.S. House of Representatives
2016-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5307
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2016
			Mr. Abraham (for himself, Mr. Duncan of South Carolina, and Mr. Rogers of Alabama) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend title IX of the Education Amendments of 1972 to define the term sex for purposes of such title.
	
	
 1.Short titleThis Act may be cited as the Title IX Clarification Act of 2016. 2.AmendmentsSection 901(c) of the Education Amendments of 1972 (20 U.S.C. 1681(c)) is amended—
 (1)by striking title an educational institution and inserting the following:  title—
 (1)the term educational institution means,  (2)by striking the period at the end and inserting ; and, and
 (3)by adding at the end the following:  (2)the term sex means with respect to an individual the biological sex of such individual.
					.
			
